DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Preliminary Amendment and Remarks, filed 18 Dec 2019, in which claims 1-93 are canceled and new claims 1-10 are added.

This application is a domestic application, filed 18 Dec 2019; claims benefit of provisional application 62/846941, filed 13 May 2019; claims benefit of provisional application 62/786066, filed 28 Dec 2018; and claims benefit of foreign priority document EPO EP19175255.9, filed 17 May 2019; this foreign priority document is in English.

Claims 1-10 are pending in the current application and are examined on the merits herein.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffcoat et al. (US 6,010,574, issued 04 Jan 2000, provided by Applicant in IDS mailed 11 Feb 2021).
Jeffcoat et al. teaches thermally-inhibited, pregelatinized non-granular starches and flours are prepared by pregelatinizing the starch or flour and thermally inhibiting the starch or flour by dehydrating the starch or flour to anhydrous or substantially anhydrous
and then heat treating the dehydrated starch. (abstract) Jeffcoat et al. teaches the thermal inhibition process comprises the steps of (a) optionally pH adjusting the granular or non-granular starch or flour to a pH of about 7.0 or above; (b) dehydrating the starch or flour until it is anhydrous or substantially anhydrous; and (c) heat treating the dehydrated starch or flour at a temperature and for a period of time sufficient to inhibit, the starch or flour and preferably render it non-cohesive. As used herein, “substantially anhydrous" means containing less than 1% moisture by weight. (column 2, lines 50-60) Jeffcoat et al. teaches if the pregelatinization is performed first, a granular starch or flour is slurried in water in a ratio of 2.0 to 2.5 parts water to 1.0 part 
Jeffcoat et al. does not specifically disclose the method comprising the steps in the order recited in instant claim 1. Jeffcoat et al. does not specifically disclose the method wherein the adjustment of the pH of the starch slurry is to from more than about 4.0 to less than about 5.5. (instant claim 1-3) Jeffcoat et al. does not specifically disclose the method wherein the buffer is a citrate buffer. (instant claim 4) Jeffcoat et al. does not specifically disclose the method wherein thermally inhibited has a soluble starch content of less than about 10%. (instant claim 9) Jeffcoat et al. does not specifically disclose the method wherein the starch obtained from the method is characterized by a peak hot viscosity expressed in terms of MVU. (instant claim 10)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of Jeffcoat et al. through routine experimentation in order change the order in which steps are performed or to select the pH and buffer through routine optimization in order to vary the level of thermal inhibition 

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JONATHAN S LAU/           Primary Examiner, Art Unit 1623